EXECUTION VERSION
EXHIBIT 10.64
FIRST AMENDMENT TO LOAN AGREEMENT
THIS FIRST AMENDMENT TO LOAN AGREEMENT (together with all schedules hereto, this
“Amendment”) among PGRT ESH, Inc., a Delaware corporation (the “Borrower”),
Lightstone Holdings LLC, a Delaware limited liability company (“Lightstone
Holdings”), David Lichtenstein (together with Lightstone Holdings, the
“Guarantors,” and collectively with the Borrower, the “Loan Parties”), and
Citicorp USA, Inc., a Delaware corporation (the “Lender”), is made as of
October 31, 2008.
W I T N E S S E T H :
WHEREAS, the Borrower and the Lender are parties to the Amended and Restated
Loan Agreement dated as of June 6, 2008 (the “Loan Agreement”; the terms defined
therein being used herein as therein defined); and
WHEREAS, each of the Guarantors guaranteed the liabilities and obligations of
the Borrower under the Loan Agreement on the terms and conditions set forth in
an Amended and Restated Guaranty dated June 6, 2008 (collectively the
“Guaranties,” and each, a “Guaranty”) by each of the Guarantors in favor of the
Lender.
SECTION 1. Amendments to Loan Agreement. Effective as of the date hereof,
subject to the satisfaction of the conditions to effectiveness set forth in
Section 2, the Loan Agreement is amended as follows:
(a) The new definitions specified in Schedule 1(a) hereto are hereby added to
Section 1.1 of the Loan Agreement in the appropriate alphabetical order:
(b) The definition of “Adjusted Base Rate” in Section 1.1 is hereby amended and
restated as follows:
“ ‘Adjusted Base Rate’ shall mean an interest rate per annum equal to ten
percent (10%) above the Base Rate, in effect from time to time.”
(c) The definition of “Applicable Interest Rate” in Section 1.1 is hereby
amended and restated as follows:
“ ‘Applicable Interest Rate’ shall mean, for each Interest Period through and
including the date on which the Obligations are paid in full, an interest rate
per annum equal to the Eurodollar Rate or, if the provisions of Section 2.2.3(a)
or (b) are applicable, the Adjusted Base Rate.”
(d) The definition of “Eurodollar Rate” in Section 1.1 is hereby amended and
restated as follows:
“ ‘Eurodollar Rate’ shall mean, effective September 30, 2008, with respect to
any Interest Period, an interest rate per annum equal to LIBOR plus ten percent
(10%).”

 

 



--------------------------------------------------------------------------------



 



(e) The definition of “Maturity Date” is hereby amended and restated as
specified in Schedule 1(e) hereto.
(f) Section 2.2.1 is amended by deleting the second and third sentences thereof.
(g) Section 2.2.7 is hereby amended and restated as follows:
“2.2.7 Restructuring Fee
Borrower shall pay to Lender, upon the earliest of (a) the Maturity Date,
(b) the date of the prepayment of the Loan in full, or (c) the date of the
occurrence of an Event of Default (other than the Specified Defaults), whether
or not the Loan has been declared immediately due and payable, a fully earned
and non-refundable restructuring fee in the aggregate amount of $1,000,000 (the
“Restructuring Fee”).”
(h) Section 2.3.2 is hereby amended as follows:
(i) Subsection (b) is amended by deleting “(but after the aggregate outstanding
principal amount of the Loan is equal to or less than $60,000,000, if such sale
occurs, Borrower shall prepay the Loan by an amount equal to fifty percent (50%)
of the Net Cash Proceeds of such sale)” and “(but after the aggregate
outstanding principal amount of the Loan is equal to or less than $60,000,000,
if such a sale or refinancing occurs, Borrower shall prepay the Loan by an
amount equal to fifty percent (50%) of the Net Cash Proceeds of such sale or
refinancing)”;
(ii) Subsection (c) is amended by deleting “(but after the aggregate outstanding
principal amount of the Loan is equal to or less than $60,000,000, if such
issuance occurs, Borrower shall prepay the Loan by an amount equal to fifty
percent (50%) of the Net Cash Proceeds of such issuance)”;
(iii) Subsection (d) is amended by deleting “(but after the aggregate
outstanding principal amount of the Loan is equal to or less than $60,000,000,
if such dividends or other distributions are received, Borrower shall prepay the
Loan by an amount equal to fifty percent (50%) of the amount of such dividends
or other distributions)”; and
(iv) Subsection (e) is amended by deleting “(or, if applicable, 50% thereof)”.
(i) Section 2.3.5 is hereby amended by deleting the proviso thereto.
(j) Section 3.1 is hereby amended by deleting the sentence “If Lender or its
servicer withdraws from the Blocked Account an amount sufficient to pay accrued
interest on any Payment Date or any principal then due and there are any amounts
remaining in the Blocked Account after such payment of accrued interest or such
principal amount, Lender shall, so long as no Deferred Amount is outstanding and
the aggregate outstanding principal amount of the Loan is equal to or less than
$60,000,000, transfer, on a monthly basis, fifty percent (50%) of such remaining
amounts to any account to which Borrower directs promptly upon receipt of such
direction.”

 

2



--------------------------------------------------------------------------------



 



(k) Section 5.2.3 is hereby amended by deleting “(or, if applicable, 50%
thereof)”.
(l) Section 6.1(a)(x) is amended by adding “, the covenants specified in
Schedule 1 thereof” before “under the second sentence”.
(m) Section 8.6 is amended by deleting:
“Luskin, Stern & Eisler LLP
330 Madison Avenue
New York, New York 10017
Attention: Nathan M. Eisler, Esq.
Facsimile No.: (212) 293-2705”
and substituting therefor the following:
“Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, New York, 10004
Attention: Nathan M. Eisler, Esq.
Facsimile No.: (212) 299-6170”
(n) Schedule 2.3.2(b) is hereby deleted and replaced with Schedule 1(n) hereto.
(o) Schedule 4.1.26 is amended by deleting the first three pages thereof and
replacing such pages with Schedule 1(o) hereto.
SECTION 2. Conditions to Effectiveness. This Amendment shall become effective
when, and only when, the Lender shall have received, among other things (which,
in the case of documents, shall be dated, or dated as of, the date of this
Amendment):
(a) counterparts of this Amendment, duly executed by each Loan Party;
(b) a certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that the certificate of incorporation and the bylaws of the
Borrower have not been amended or otherwise modified since June 6, 2008 and are
in full force and effect, (ii) resolutions of the board of directors of the
Borrower authorizing the execution, delivery and performance of this Amendment
and any other documents to be delivered in connection with this Amendment to
which the Borrower is a party and the transactions contemplated hereby and
thereby and (iii) the incumbency, names and true signatures of the officers of
the Borrower authorized to sign this Amendment and such other documents;

 

3



--------------------------------------------------------------------------------



 



(c) a certificate of the managing member of Lightstone Holdings certifying
(i) that the certificate of formation and the operating agreement of Lightstone
Holdings have not been amended or otherwise modified since July 13, 2005 and
August 1, 2005, respectively, and are in full force and effect, (ii) that
attached thereto is a true and correct copy of a unanimous consent of the sole
member of Lightstone Holdings authorizing the execution, delivery and
performance of this Amendment and any other documents to be delivered in
connection with this Amendment to which Lightstone Holdings is a party and the
transactions contemplated hereby and thereby and (iii) the incumbency, names and
true signatures of the managing member, managers or officers of Lightstone
authorized to sign this Amendment and such other documents;
(d) a certificate of the managing member of Prime Outlets Acquisition Company
LLC certifying (i) that the certificate of formation and the operating agreement
of Prime Outlets Acquisition Company LLC attached thereto respectively, and are
in full force and effect, (ii) that attached thereto is a true and correct copy
of a unanimous consent of the managing member of Prime Outlets Acquisition
Company LLC authorizing the execution, delivery and performance of this Loan
Documents to which it is a party and any other documents to be delivered in
connection with the Loan Documents to which Prime Outlets Acquisition Company
LLC is a party and the transactions contemplated thereby and (iii) the
incumbency, names and true signatures of the managing member, managers or
officers of Prime Outlets Acquisition Company LLC authorized to sign the Loan
Documents to which it is a party and such other documents;
(e) an amendment to each Guaranty, substantially in the form of Exhibit B, duly
executed and delivered by the Guarantor party thereto (collectively, the
“Guaranty Amendments”);
(f) an opinion of counsel for each of the Loan Parties incident to the
transactions contemplated by this Amendment and the other Loan Documents as the
Lender may reasonably require, which such counsel is hereby requested by the
Loan Parties to provide.
SECTION 3. Forbearance. Effective as of the date hereof and continuing for the
period (the “Forbearance Period”) ending on the earlier to occur of
(a) December 31, 2008 and (b) the date of the occurrence of any Forbearance
Default (as defined in Section 5), and subject to the satisfaction of the
conditions to effectiveness set forth in Section 2, the Lender hereby agrees to
forbear from exercising, and shall not seek to exercise, any of its rights or
remedies against the Loan Parties except as specified herein.
SECTION 4. Affirmative Covenant. (a) The Borrower shall pay to the Lender the
amount of $2,500,000 on or before November 30, 2008, which payments shall be
applied to the outstanding amount of the Obligations.
(b) Subject to paragraph 2 of Schedule 1 to each Guaranty, the Guarantors shall
maintain, on a combined basis, but without duplication, Unencumbered Liquid
Assets (as defined in the Guaranties) through November 30, 2008, in an amount
not less than $37,500,000, and at all times thereafter, $40,000,000.

 

4



--------------------------------------------------------------------------------



 



SECTION 5. Forbearance Default; Rights upon Forbearance Default.
(a) Each of the following shall constitute a “Forbearance Default” hereunder:
(i) a Loan Party’s failure to perform or observe any of the agreements contained
in (A) this Amendment, (B) the Loan Agreement, after giving effect to the
amendment thereto provided in Section 1 of this Amendment, or (C) any other Loan
Document, in each case, other than the events specified in Schedule 7(e) hereto;
or
(ii) any representation or warranty of a Loan Party contained in this Amendment
or any certificate or financial statement delivered in connection herewith shall
prove to have been incorrect in any material respect when made or deemed made;
or
(iii) any of the events specified in Schedule 5(a)(iii) hereto shall occur.
(b) Upon the occurrence of a Forbearance Default or other termination of the
Forbearance Period, the Lender may exercise any or all of its rights and
remedies under any of the Loan Documents or applicable law.
SECTION 6. Automatic Stay. If any Loan Party shall become the subject of any
bankruptcy, insolvency, arrangement, receivership or similar proceeding under
any federal or state law, each Loan Party agrees that the Lender shall be
entitled to immediate relief from the automatic stay imposed by Section 362 of
the Bankruptcy Code or from any other stay or suspension of remedies imposed in
any other manner with respect to the exercise of any rights and remedies
available to the Lender, and each Loan Party agrees not to oppose any motion by
the Lender for relief from the automatic stay imposed by Section 362 or from any
other stay or suspension of remedies.
SECTION 7. Acknowledgment of Obligations and Specified Defaults. Each Loan Party
acknowledges:
(a) that as of the date hereof, the Borrower is indebted to the Lender under the
Loan Agreement, the Note and the other Loan Documents in the principal amount of
$85,500,000, plus accrued and unpaid interest thereon and costs, fees and
expenses (including the fees and expenses of the Lender’s counsel);
(b) that as of the date hereof, each Guarantor is indebted to the Lender as
surety pursuant to the terms of the Guaranties;
(c) that the Obligations referred to in this Section are absolute and
unconditional and are the legal, valid and binding obligations of the each Loan
Party without offset, defense or counterclaim;
(d) that interest, fees, costs, and expenses continue to accrue with respect
thereto including, without limitation, fees and expenses of counsel for the
Lender in connection with the administration and enforcement of the Loan
Agreement and the other Loan Documents; and
(e) the Defaults and Events of Default specified in Schedule 7(e) hereto have
occurred.

 

5



--------------------------------------------------------------------------------



 



SECTION 8. Release. In consideration of the foregoing, each Loan Party, on
behalf of each of them and for each of their direct and indirect affiliates,
parent companies, subsidiaries, subdivisions, successors, predecessors,
shareholders, members and assigns, and their present and former officers,
directors, managers, heirs, legal representatives, employees, agents, and
attorneys, and their trustees, successors and assigns (collectively, the
“Releasors”), hereby releases, remises, acquits and forever discharges (the
“Release”) the Lender and the Lender’s employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiary companies, parent companies and
related company divisions (all of the foregoing hereinafter called the “Released
Parties”) from any and all actions and causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatsoever kind or nature, whether heretofore or hereafter arising,
for or because of any matter or things done, omitted or suffered to be done by
any of the Released Parties prior to and including the date of execution hereof,
and in any way directly or indirectly arising out of or in any way connected to
this Agreement, the Loan Documents or any and all transactions, relationships or
dealings relating to the Obligations (all of the foregoing hereinafter called
the “Released Matters”). Each Loan Party represents and warrants to the Lender
that such Loan Party has not purported to transfer, assign, pledge or otherwise
convey any of such Loan Party’s right, title or interest in any Released Matter
to any other Person and that the foregoing constitutes a full and complete
release of all Released Matters. In any litigation arising from or related to an
alleged breach of the Release, the Release may be pleaded as a defense,
counterclaim or cross claim and shall be admissible into evidence without
foundation testimony whatsoever. The Releasors expressly covenant and agree that
the Release shall be binding in all respects upon their respective successors,
assigns and transferees including, without limitation, any trustee in
bankruptcy, and shall inure to the benefit of the successors and assigns of the
Released Parties.
SECTION 9. Further Assurances; Covenants. Each Loan Party agrees to execute such
other and further documents and instruments as the Lender may reasonably request
in its discretion to implement the provisions of this Amendment.
SECTION 10. Interest Rates
(a) From and including September 30, 2008 and prior to the occurrence of a
Forbearance Default, interest on the Obligations shall accrue and be payable at
LIBOR plus ten percent (10.00%).
(b) Upon the occurrence and during the continuance of a Forbearance Default or
otherwise upon the termination of the Forbearance Period, interest on the
Obligations shall accrue and be payable at the Default Rate.

 

6



--------------------------------------------------------------------------------



 



SECTION 11. Representations and Warranties of the Loan Parties. Each Loan Party
(for such Loan Party and on behalf of each other Loan Party) represents and
warrants as follows:
(a) In the case of the Borrower and Lightstone Holdings, it is duly organized,
validly existing and in good standing under the laws of the State of Delaware.
(b) The execution, delivery and performance by such Loan Party of this Amendment
and the other documents executed and delivered in connection herewith
(collectively, the “Forbearance Documents”) to which such Loan Party is or is to
be a party (i) are, in the case of the Borrower and Lightstone Holdings, within
such Loan Party’s corporate or limited liability company powers and have been
duly authorized by all necessary corporate or limited liability company action,
as the case may be, (ii) do not contravene, violate or constitute a default
under (A) in the case of the Borrower and Lightstone Holdings, such Loan Party’s
certificate of incorporation or formation or bylaws or limited liability company
agreement, as the case may be, or (B) any requirement of law or contractual
restriction binding on or affecting such Loan Party or such Loan Party’s
property and (iii) will not result in or require the creation or imposition of
any Lien of any nature upon or with respect to any of such Loan Party’s
property.
(c) No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority is required for the due execution, delivery and
performance by such Loan Party of this Amendment or any of the other Forbearance
Documents to which such Loan Party is or is to be a party.
(d) This Amendment and each of the other Forbearance Documents to which such
Loan Party is a party constitute the legal, valid and binding obligations of
such Loan Party enforceable against such Loan Party in accordance with their
respective terms except as enforceability may be limited by (i) bankruptcy,
insolvency or similar laws affecting creditors’ rights and (ii) general
principles of equity.
(e) There is no pending or, to the best of such Loan Party’s knowledge,
threatened action or proceeding against such Loan Party before any court,
governmental agency or arbitrator that (i) individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect or (ii) purports
to affect the legality, validity or enforceability of this Amendment or the
consummation of the transactions contemplated hereby.
SECTION 12. Reference to and Effect on the Loan Documents.
(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” and words of like import, and such words or words of like import in
each reference in the other Loan Documents, shall mean and be a reference to the
Loan Agreement as amended hereby.
(b) Except as specifically amended hereby, all of the terms and provisions of
the Loan Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.
(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Lender under any of the
Loan Documents or constitute a waiver of any provision of any of the Loan
Documents, nor shall anything contained herein be deemed to prejudice the
exercise by the Lender of any or all its rights and remedies under the Loan
Documents after the termination of the Forbearance Period, subject, in the case
of the Borrower and the other Persons referred to therein, to the terms of
Section 6.2(e) of the Loan Agreement.

 

7



--------------------------------------------------------------------------------



 



(d) Except as specifically amended hereby, all of the terms and provisions of
the Loan Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.
(e) This Amendment shall be deemed to be a Loan Document for all purposes.
(f) This Amendment is subject to Section 8.4 of the Loan Agreement.
SECTION 13. Execution in Counterparts. This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original, and all of which taken together shall constitute one and the same
instrument. This Amendment may be executed and delivered by telecopier or other
electronic means with the same force and effect as if the same was a fully
executed and delivered original manual counterpart.
SECTION 14. Deposits. Lender acknowledges that, pursuant to the terms of the
Guaranty Amendments, the Borrower, Affiliates of the Borrower and Affiliates of
the Guarantors (the “Account Owners”) may, from time to time, have cash deposits
with the Lender, Citibank, N.A. or an Affiliate thereof (the “Deposit
Institutions”). The Lender agrees for the benefit of the relevant Account Owners
that such deposits will be subject to the terms of the Guaranty Amendments and
no modifications to such terms will affect a specific Account Owner or such cash
deposits without the express consent of such Account Owner.
SECTION 15. Miscellaneous.
(a) All representations, warranties, covenants, agreements, undertakings,
waivers and releases made by the Loan Parties contained herein shall survive the
termination of the Forbearance Period.
(b) This Amendment constitutes the entire amendment with respect to the subject
matter of this Amendment and understanding among the parties relating to the
subject matter hereof, and supersedes all prior proposals, negotiations,
agreements and understandings relating to such subject matter. In entering into
this Amendment, each Loan Party acknowledges that such Loan Party is relying on
no statement, representation, warranty, covenant or agreement of any kind made
by the Lender or any employee or agent of the Lender, except for the agreements
of the Lender set forth herein.
(c) The provisions of this Amendment are intended to be severable. If any
provision of this Amendment shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or enforceability without in any
manner affecting the validity or enforceability of such provision in any other
jurisdiction or the remaining provisions of this Amendment in any jurisdiction.

 

8



--------------------------------------------------------------------------------



 



(d) The titles and headings of the numbered sections of this Amendment have been
inserted for convenience of reference only and are not intended to summarize or
otherwise describe the subject matter of such sections and shall not be given
any consideration in the construction of this Amendment.
(e) No purported amendment, modification, rescission, waiver or release of any
provision of this Amendment shall be effective unless the same shall be in
writing and signed by the party to be charged thereby, and any such waiver shall
be effective only in the specific instance and for the specific purpose for
which given.
(f) The Loan Parties shall pay on demand all costs and expenses of the Lender
including, without limitation, all attorneys’ and other professionals’ fees and
related disbursements incurred by the Lender after the occurrence and during the
continuance of a Forbearance Default in connection with the administration and
enforcement of this Amendment and the other Forbearance Documents or with
respect to advising the Lender of its rights and responsibilities hereunder and
under the other Forbearance Documents.
(g) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York and to the extent applicable, the federal laws of
the United States of America, without giving effect to principles of conflicts
of law (other than Section 5-1401 of the New York General Obligations Law).
(h) Except as otherwise provided herein, all notices and other communications
hereunder shall be in writing and sent in the manner and to the addresses and
telecopier numbers specified in Section 8.6 of the Loan Agreement.
(i) ALL DISPUTES BETWEEN THE LOAN PARTIES AND THE LENDER BASED UPON, ARISING OUT
OF, OR IN ANY WAY RELATING TO (A) THIS AMENDMENT OR (B) ANY CONDUCT, ACT OR
OMISSION OF A LOAN PARTY, THE LENDER OR ANY OF THEIR RESPECTIVE DIRECTORS,
OFFICERS, MEMBERS, MANAGERS, EMPLOYEES, AGENTS, ATTORNEYS OR OTHER AFFILIATES,
IN EACH CASE WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE, SHALL BE
RESOLVED ONLY BY STATE AND FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK AND THE
COURTS TO WHICH AN APPEAL THEREFROM MAY BE TAKEN; PROVIDED, HOWEVER, THAT THE
LENDER SHALL HAVE THE RIGHT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
TO PROCEED AGAINST THE LOAN PARTIES OR THEIR PROPERTY IN (A) ANY COURTS OF
COMPETENT JURISDICTION AND VENUE AND (B) ANY LOCATION SELECTED BY THE LENDER TO
ENABLE THE LENDER TO REALIZE ON SUCH PROPERTY, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF THE LENDER. EACH LOAN PARTY WAIVES ANY OBJECTION THAT
SUCH LOAN PARTY MAY HAVE TO THE LOCATION OF THE COURT IN WHICH THE LENDER HAS
COMMENCED A PROCEEDING INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON FORUM NON CONVENIENS.

 

9



--------------------------------------------------------------------------------



 



(j) EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO (A) THIS AMENDMENT OR (B) ANY
CONDUCT, ACT OR OMISSION OF A LOAN PARTY, THE LENDER OR ANY OF THEIR DIRECTORS,
OFFICERS, MEMBERS, MANAGERS, EMPLOYEES, AGENTS, ATTORNEYS OR OTHER AFFILIATES,
IN EACH CASE WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE.
(k) THIS AMENDMENT AND THE TERMS HEREOF ARE EXPRESSLY SUBJECT TO THE TERMS OF
SECTION 6.2(e) OF THE LOAN AGREEMENT.
[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
caused this Amendment to be executed by its proper and duly authorized officer
or managing member as of the date first set forth above.

                  Borrower    
 
                PGRT ESH, INC.    
 
           
 
  By:   [s] David Lichtenstein    
 
           
 
      David Lichtenstein    
 
      Chairman    
 
                Guarantors    
 
                [s] David Lichtenstein              
 
  David Lichtenstein    
 
                LIGHTSTONE HOLDINGS LLC    
 
           
 
  By:   [s] David Lichtenstein    
 
           
 
      David Lichtenstein
Managing Member    
 
                Lender    
 
                CITICORP USA, INC.    
 
           
 
  By:   [s] Diana Yusun    
 
           
 
      Diana Yusun
Director    

Signature page to the First Amendment Agreement to the Loan Agreement

 

 



--------------------------------------------------------------------------------



 



The following exhibits and schedules have been omitted and the Company agrees to
furnish supplementally copies of any of the omitted exhibits or schedules to the
Securities and Exchange Commission upon request:
Schedule 1(a) (New definitions)
Schedule 1(e) (Definition of “Maturity Date”)
Schedule 1(n) (Schedule of property)
Schedule 1(o) (Collateral entities)
Schedule 5(a)(iii) (Forbearance Default events)
Exhibit A (Form of Pledge Agreement)
Exhibit B (Form of Amendment to Guaranty)
Exhibit C (Form of Contribution Agreement)

 

 



--------------------------------------------------------------------------------



 



Schedule 7(e)
1. The Borrower has failed (i) to make a principal installment payment due to
the Lender on September 30, 2008 in the amount of $20,000,000, as required by
Section 2.2.4 of the Loan Agreement, and (ii) to pay to the Lender the amount of
$1,000,000, being the balance of the Restructuring Fee (as defined in the Loan
Agreement) due and payable on September 30, 2008, as required by Section 2.2.7
of the Loan Agreement.
2. The Guarantors have failed to maintain, on September 30, 2008 and at all
times thereafter, on a combined basis, Unencumbered Liquid Assets (as defined in
the Guaranty) in an amount not less than $50,000,000, of which at least
$10,000,000 is owned solely by the Guarantors and is maintained with Citibank
N.A. or its Affiliate, in each case as required by paragraph IV(c)(ii) of each
of the Guaranties.

 

 